Title: To John Adams from Thomas Vinton, 5 February 1782
From: Vinton, Thomas
To: Adams, John



Mill Prison near plymouth February the 5th. 1782
Please Your Excellency

Allthough I am Uncertain wheather you Retain The Youth that now Adresses You Yet I am Certain of Your Honours Being Aquaintd. with my parents Which Embouldens me to Take the liberty of laying My Distressd. Situation Before your Honour. Sir My Fathers name is Thoms. Vinton and lives in Brantree. So as it was my Misfortune to be Capturd Att Sea on the 10th Day of June last on Board the Esex Priveteer Commandd. by Capn. John Kethcart And Brought to This Prison where I Suffer a great Deal for the want of Both Cloths. and Money on Account of my Being Deprivd of Both when I had The Misfortune of Being Captivatd. Therefore Sir I Expect You will be Pleasd to Compassionate My Distressd. Situation in Regard of Sending of me A small Suply of money which you May Realy on it Will be Reimbursd. if not To you to Some of Your family att Home in America Who were all well when I had the pleasure of Seeing of them last which was on the fifteenth Day of April last. I Realy on your Honour and Goodness And Expect youl not Disapoint my Expectation in Regard of Sending me Eavr so Small a Suply as I am in A most Distressd Situation and You May be Assurd. Ile Neavr. be Defitient of gratitude Enough to Esteem it as an Ever lasting Obligation togeathr. with paying you or yours as Soon as Possiable Your Compliance in my Reaquest I hope will be Rewardd. by god which Will be the Continual Prayers and Sincear well wishs. of Yr. Most Obd. Humble Sirt

Thoms. Vinton

